DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed February 8, 2021.  Currently, claims 1–16 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the categories” and “the skill rating” in lines 5 and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the elements are interpreted as reciting “[[the]] categories” and “[[the]] a skill rating”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–7, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–7 are similarly rejected under 35 U.S.C. 112(b) as being indefinite 
Claim 2 recites “the corpus or spot database”.  However, claim 1, from which claim 2 depends, previously recites “a corpus or a spot database”.  As a result, the scope of claim 2 is indefinite because it is unclear whether Applicant intends for the “spot database” of claim 2 to reference the “spot database” of claim 1 or intends to introduce a second, different “spot database”.  For purposes of examination, claim 2 is interpreted as reciting “the corpus or the spot database”.
Claim 6 recites “the available social media” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the element is interpreted as reciting “[[the]] available social media”.
As an initial matter, claim 8 is directed to a system but does not recite any system elements.  Instead, system claim 8 recites a series of method steps without any system elements.  As a result, the scope of claim 8 is indefinite because the scope of the claimed system is unclear.
Claim 8 further recites an element for “finding one or more topics in a corpus or spot database”.  However, claim 8 previously recites “retrieving one or more topics of expertise … from a database”.  As a result, the scope of claim 8 is indefinite because it is unclear whether Applicant intends for the “one or more topics” in the corpus or spot database to reference the “one or more topics” of expertise or intends to introduce second, different topics.  For purposes of examination, claim 8 is interpreted as reciting “finding one or more second topics in a corpus or spot database” and “notifying the first service provider of the one or more second 
one or more topics of expertise” in line 5.
In view of the above, claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9–13, which depend from claim 8, inherit the deficiencies described above.  As a result, claims 9–13 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “the topic to be added”.  Although claim 11 previously recites “adding a topic”, there is insufficient antecedent basis for “the topic to be added”.  For purposes of examination, claim 11 is interpreted as reciting either “the topic 
As an initial matter, claim 14 is directed to a system but does not recite any system elements.  Instead, system claim 14 recites a series of method steps without any system elements.  As a result, the scope of claim 14 is indefinite because the scope of the claimed system is unclear.
Claim 14 further recites “augmenting the one or more matched categories” and “displaying the one or more matched categories”.  However, claim 14 does not previously recite any elements of matching categories.  Instead, claim 14 previously recites “generating one or more categories”.  As a result, there is insufficient antecedent 
Still further, claim 14 recites “the spot database”.  Although claim 14 previously recites “a corpus or spot database” in line 4 and “the corpus or spot database” in lines 5–6, there is insufficient antecedent basis for “the spot database” in the claim.  For purposes of examination, claim 14 is interpreted as reciting “a corpus or a spot database” in line 4 and “the corpus or the spot database” in lines 5–6.
In view of the above, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15–16, which depend from claim 11, inherit the deficiencies described above.  As a result, claims 15–16 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “accessing content of a service provider”; “extracting one or more topics from the content”; “mapping each of the one or more topics to the categories of a corpus”; “selecting one or more of the mapped topics”; and “updating the skill rating of the service provider for each category of the one or more selected topics.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for rating a skill provider according to provider content.  Additionally, the “accessing”, “extracting”, “mapping”, and “selecting” elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–7 further describe the process for rating a skill provider according to provider content and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 2–7 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.

Claims 3–5 and 7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2 and 6 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for augmenting a database and receiving an input.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are insignificant extrasolution activities to the judicial exception.  As a result, claims 2 and 6 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes an additional element that does not recite an abstract idea.  The additional element is a database.  The additional element does not amount to significantly more 
Claims 3–5 and 7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2 and 6 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for augmenting a database and receiving an input.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving data, electronic recordkeeping, and storing information in memory as conventional computing functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2 and 6 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

With respect to Step 2A Prong One of the framework, claim 8 recites an abstract idea.  Claim 8 includes limitations for “finding one or more topics similar to but not present in the topics of expertise of the first service provider”; and “notifying the first service provider of the one or more found topics.”

Claims 9–13 further describe the process for notifying the service provider of similar topics and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 9–13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 8.
With respect to Step 2A Prong Two of the framework, claim 8 does not include additional elements that integrate the abstract idea into a practical application.  Claim 8 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 8 include databases and a step for “retrieving” topics.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 8 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 9–10 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for “adding a topic” to a database.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are insignificant extrasolution activities to the judicial exception.  As a result, claims 9–10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 18 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 8 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 8 include databases and a step for “retrieving” topics.  The additional elements do not amount to significantly more than the abstract idea because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies retrieving information as a conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements 
Claims 11–13 do not recite any additional elements beyond those recited with respect to claim 8.  As a result, claims 11–13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 8.
Claims 9–10 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for “adding a topic” to a database.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing information in memory as conventional computing functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 9–10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

With respect to Step 2A Prong One of the framework, claim 14 recites an abstract idea.  Claim 14 includes limitations for “generating one or more categories by matching the one or more characters of text”; “augmenting the one or more matched categories by searching for similar categories”; and “wherein categories [are] created by processing content of a second service provider.”

Claims 15–16 further describe the process for matching topic categories to a service provider and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 15–16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 14.
With respect to Step 2A Prong Two of the framework, claim 14 does not include additional elements that integrate the abstract idea into a practical application.  Claim 14 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and limitations for “receiving” and “displaying”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for “receiving” and “displaying” are insignificant extrasolution activities to the judicial exception.  As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

With respect to Step 2B of the framework, claim 14 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 14 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and limitations for “receiving” and “displaying”.  The additional elements do not amount to significantly more than the abstract idea because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the steps for “receiving” and “displaying” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving data as a conventional computer function, and Applicant’s Specification, which describes displaying data in such a manner as to indicate that the additional element is sufficiently well-known in the art (see e.g., Spec. ¶ 52, wherein “[t]he display 118 may be configured as one or more displays, like an LCD, LED, or other type of display”).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 15–16 do not recite any additional elements beyond those recited with respect to claim 14.  As a result, claims 15–16 do not include additional elements that 

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–7 and 14–16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport et al. (U.S. 2010/0205541).
Claim 1:  Rapaport discloses a method for analyzing skills of a service provider in an expert marketplace using content of the service provider comprising the steps of: 
accessing content of a service provider (See paragraphs 35 and 75, wherein content being view or produced by the user is accessed, and paragraphs 132 and 200–201, wherein credentialed service providers are disclosed as users; see also paragraphs 22, 25, and 238); 
extracting one or more topics from the content (See Abstract and paragraph 22, wherein on-topic subject matter is extracted from the content); 

selecting one or more of the mapped topics (See paragraph 31, wherein a given topic chat room is selected for a user; see also paragraphs 89–90); and 
updating the skill rating of the service provider for each category of the one or more selected topics (See paragraph 214, wherein proficiency ratings of a given user are updated for a selected topic category).
Claim 2:  Rapaport discloses the method of claim 1 further comprising: augmenting the spot database for topics that could not be mapped to a category of the corpus or spot database (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories).
Claim 3:  Rapaport discloses the method of claim 2 further comprising: connecting a consumer to the service provider using the updated skill rating (See paragraph 31, wherein matches are made according to proficiency/credential levels associated with experts).
Claim 4:  Rapaport discloses the method of claim 3 wherein the content is from social media (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).
Claim 5:  Rapaport discloses the method of claim 4 wherein the accessing further includes: waiting for a predetermined time (See paragraph 149, wherein the periodic rate of access is limited by the cloud system).
Claim 6:  Rapaport discloses the method of claim 4 wherein the accessing further includes: receiving an input indicating a change in the available social media (See paragraph 25, wherein changes in available content are input and identified).
Claim 7:  Rapaport discloses the method of claim 3 wherein the content is from a call transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 14:  Rapaport discloses a system to onboard a first service provider in an expert marketplace comprising: 
receiving one or more characters of text from a first service provider (See paragraphs 35 and 76, wherein keywords are received from a user, and paragraphs 132 and 200–201, wherein credentialed service providers are disclosed as users); 
generating one or more categories by matching the one or more characters of text to a corpus or spot database (See Abstract, FIG. 4B, and paragraph 171, wherein extracted topics are matched to nodes of a topic tree data structure; see also paragraph 31, wherein analyzed user content is matched to composite data of ongoing topic chat rooms); 
augmenting the one or more matched categories by searching the corpus or spot database for similar categories (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms”); 

wherein the spot database contains categories created by processing content of a second service provider (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories from each participant).
Claim 15:  Rapaport discloses the system of claim 14 wherein the content is derived from a transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 16:  Rapaport discloses the system of claim 14 wherein the content is derived from a social media posting (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8–13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (U.S. 2010/0205541) in view of JALALI (U.S. 2015/0371173).
Claim 8:  Rapaport discloses a system to find topics of expertise to recommend to a first service provider: 
retrieving one or more topics of expertise of a first service provider from a database (See paragraph 37, wherein credentials and proficiencies are stored in a user profile, and paragraphs 131–132, wherein credentials/proficiencies are retrieved in the matching process); 
finding one or more topics in a corpus or spot database similar to but not present in the topics (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms” such that similar topics are identified in the tree data structure); and 
notifying the first service provider of the one or more found topics (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms”).  Rapaport does not expressly disclose the remaining claim elements.
Jalali discloses finding one or more topics in a corpus or spot database similar to but not present in the topics of expertise of the first service provider (See paragraphs 60 and 63, wherein user skills are extracted from content, and wherein similar skills are identified and added to a similar skills field).
Rapaport discloses a system directed to analyzing and evaluating user content.  Jalali discloses a system directed to buying and selling knowledge in a peer to peer chat system.  Each reference discloses a system directed to analyzing and evaluating user content.  The technique of finding similar topics of expertise is applicable to the system 
One of ordinary skill in the art would have recognized that applying the known technique of Jalali would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jalali to the teachings of Rapaport would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user content analysis and evaluation into similar systems.  Further, applying similar topics of expertise to Rapaport would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Rapaport discloses the system of claim 8 further comprising: adding a topic to the one or more topics of expertise of the first service provider in the database before the retrieving (See paragraph 131, wherein credentials and proficiencies are added as expert topics in a user profile on an ongoing basis; see also paragraph 95, wherein user profiles are stored in a database).
Claim 10:  Rapaport discloses the system of claim 8 further comprising: adding a topic to the corpus or spot database before the retrieving (See paragraphs 25 and 202, wherein the tree data structure is continuously augmented with new topics/categories).
Claim 11:  Rapaport discloses the system of claim 10 wherein the topic to be added is a result of processing content from a second service provider (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories from each participant).
Claim 12:  Rapaport discloses the system of claim 11 wherein the content is derived from a transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 13:  Rapaport discloses the system of claim 11 wherein the content is derived from a social media posting (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).

Conclusion
The following prior art is made of record and not relied upon is but considered pertinent to Applicant's disclosure:
Alonso et al. (U.S. 2017/0249388) discloses a system directed to detecting topic experts in social networks; 
Brandstetter (U.S. 2018/0300393) discloses a system directed to identifying topic experts from social media posts; 
Cucerzan (U.S. 2015/0269612) discloses a system directed to identifying and classifying expert knowledge bases from content; 
York et al. (U.S. 2013/0275429) discloses a system directed to identifying topic expertise from content analysis; 
Rafiei et al. (Rafiei, M., & Kardan, A. A. (2015). A novel method for expert finding in online communities based on concept map and PageRank. Human-Centric Computing and Information Sciences, 5(1), 1-18.) discloses a system directed to finding experts in online communities based on content analysis and a concept map; and
Applied Intelligence, 39(1), 1-13.) discloses a system directed to recommending experts by evaluating expert content with respect to a background knowledge corpus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623